Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
Claim 7 was canceled in a previous claim set provided on 5/12/2021. Claim 9 has been listed twice.
It appears a typographical error has occurred as the language of Claim 7 matches the language of Claim 6 from the claim set provided on 5/12/2021. Likewise the language of the first Claim 9 matches the language of Claim 8 from the claim set provided on 5/12/2021.
As Applicant state in their remarks that “Claims 1, 6, 8, 9, 14, 16, 17, 20, and 22-31 are pending,” Examiner will treat the claim numbering consist with the remarks and the claim set provided on 5/12/2021.
However, appropriate correction is required.

Response to Arguments
1.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-7, 9, 13-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez Callau et al. (US 20180302340 A1) in view of 	Eckhert et al. (US 5168570 A) and Bhattacharya et al. (US 20200293999 A1).

	Claim 1	Alvarez Callau teaches a computer implemented method for determining priority of conflicting requests for computer resources, comprising:
analyzing current computer resource availability environment using cognitive capabilities (FIG. 1, ¶0032-¶0036, analyzing cloud based resource allocation services) to predict consumption of requested resources (FIG. 1, Service Load Predictor Code 46, ¶0034, predicting forecasted load values, i.e. consumption of requested resources) and to determine request patterns of the plurality of users; (FIG. 1, Season-based Analyzer Code 53, ¶0034, detect requests patterns)
defining priority determination rules logic for use by the priority engine computer processor for automatically determining a priority for resource requests, (FIG. 10, Step 416 and 414, ¶0085 and ¶0086, generating a predicted resource schedule, wherein the predicted resource schedule comprises a priority determination rules logic for use by a priority engine computer, ¶0023, wherein a predict resource schedule is used for determining resource allocations that are used to prioritize resources allocations or requests) the priority determination rules logic being defined based on configuration parameters defined in a priority configuration module; (FIG. 2, Prioritization Processor, ¶0085, wherein the predicted resource schedule is based on configuration parameters such as a predetermined time period)
However, Alvarez Callau does not explicitly teach receiving, at a priority engine, conflicting requests for computer resources from a plurality of users, the priority engine comprising a computer processor configured to perform:
continuously assessing an impact of one or more priority determinations based on feedback from resource monitoring and machine learning of effectiveness of past priority determinations;
dynamically modifying the priority determination rules logic based on the continuous assessment; and
automatically determining, using the dynamically modified priority determination rules logic, a priority for the received conflicting resource requests for providing the computer resources to the plurality of users based on the current computer resource availability environment, including the predicted consumption of the requested resources and the determined request patterns of the plurality of users.
From a related technology, Eckhert teaches receiving, at a priority engine, conflicting requests for computer resources from a plurality of users, (Col. 2, Lines 51-58, receiving conflicting requests for a computer resource) the priority engine comprising a computer processor configured to perform:
continuously assessing an impact of one or more priority determinations based on feedback from resource monitoring; (FIGs. 3a and 3b, Col. 6, Lines 35-68, wherein an MRT algorithm continually assess priority modification or updates to assess “fairness”)
dynamically modifying the priority determination rules logic based on the continuous assessment; (FIGs. 3a and 3b, Col. 6, Lines 35-68, modifying or updating priority cell of a requestor which is used to make priority determinations for their requests) and
automatically determining, using the dynamically modified priority determination rules logic, a priority for the received conflicting resource requests for providing the computer resources to the plurality of users based on the current computer resource availability environment, including the predicted consumption of the requested resources and the determined request patterns of the plurality of users. (FIGs. 3a and 3b, Col. 6, Lines 35-68, determining the priority for a conflicting resource requests, wherein the priority determination is based on the conflicting nature of the request, i.e. the current resource availability, and the request patterns of the users to establish fairness between requestors)
It would be obvious to one of ordinary skill at the time of filing the invention to modify the teachings of Alvarez Callau to incorporate the techniques used by Eckhert to address conflicting resource requests in order to ensure a fair and efficient distribution of network resources (Eckhert, Col. 1 Lines 44-61)
However, Alvarez Callau in view of Eckhert does not explicitly teach continuously assessing an impact of one or more priority determinations based on machine learning of effectiveness of past priority determinations. 
From a related technology, Bhattacharya teaches continuously assessing an impact of one or more priority determinations based on machine learning of effectiveness of past priority determinations. (¶0036, wherein feedback is used to assess priority determinations)
It would be obvious to one of ordinary skill at the time of filing the invention to further modify the teachings of Alvarez Callau in view of Eckhert to incorporate machine learning techniques to assess determinations as described in Bhattacharya in order to more efficiently assess determinations that are accurate. 

Claim 7 	Alvarez Callau in view of Bhattacharya Eckhert eaches Claim 1, and further teaches automatically determining a priority for providing the computer resources includes predicting an urgency of the received requests. (Bhattacharya, ¶0025, wherein the score is indicative of how likely a user is to prioritize the event when another conflicts it, i.e. urgency of that event over other events) 

Claim 9	Alvarez Callau in view of Bhattacharya Eckhert teaches Claim 1, and further teaches wherein conflicting requests are for computer resources (Bhattacharaya, FIG. 9, ¶0004, wherein the conflicting requests are for the resources of an electronic calendar service) in a cloud environment. (Alavrex Callau, ¶0003 and ¶0004, wherein the resources are from a cloud-based network service)

Claim 9 is taught by Alvarez Callau in view of Bhattacharya Eckhert as described for Claim 1.
Claim 14 is taught by Alvarez Callau in view of Bhattacharya Eckhert as described for Claim 6.
Claim 16 is taught by Alvarez Callau in view of Bhattacharya Eckhert as described for Claim 8. 
Claim 17 is taught by Alvarez Callau in view of Bhattacharya Eckhert as described for Claim 1. 
Claim 20 is taught by Alvarez Callau in view of Bhattacharya Eckhert as described for Claim 6.
Claim 22 is taught by Alvarez Callau in view of Bhattacharya Eckhert as described for Claim 8. 

Claim 23	Alvarez Callau in view of Bhattacharya Eckhert teaches Claim 8, and further teaches wherein a cloud service provider provides the requested computer resources based on the determined priority. (Alvarez Callau, FIG. 6, step 238, ¶0067, allocating, i.e. providing requested resources based on a determined priority)

Claim 24	Alvarez Callau in view of Bhattacharya Eckhert teaches Claim 23, and further teaches wherein a cloud service provider provides the requested computer resources further based on the predicted consumption of the requested resources. (Alvarez Callau, FIG. 6, step 238 and step 224, ¶0067 and ¶0059, allocating, i.e. providing requested resources based on predicted consumption of resources)

Claim 25	Alvarez Callau in view of Bhattacharya Eckhert teaches Claim 23, and further teaches wherein a cloud service provider provides the requested computer resources further based on the determined request patterns of the plurality of users. (Alvarez Callau, FIG. 6, step 238 and step 232, ¶0067 and ¶0064, allocating, i.e. providing requested resources based on request patterns)

Claims 26-28 are taught by Alvarez Callau in view of Bhattacharya Eckhert as described for Claims 23-25.
Claims 29-31 are taught by Alvarez Callau in view of Bhattacharya Eckhert as described for Claims 23-25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442